IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

 

§§ =Zl lf!c| US l'JU Bl§?.

 

BUILDER SERVICES GROUP, INC.,
a/b/a GALE CONRACTOR SERVICES,

Plaintiff,
CASE NO. CV418-l60

V.

FOSTER INSULATION AND PRODUCTS
LLC, and RICHARD L. QUARLES JR.,

Defendants.

 

0 R D E R
Before the Court is the parties’ Stipulation of Dismissal
with Prejudice. (Doc. 2?.) Pursuant to Federal Rule of Civil
Procedure 4l(a){l)(A)(ii), an action may be dismissed pursuant
to “a stipulation of dismissal signed by all parties who have
appeared.” Under this rule, parties are also permitted to
dismiss a defendant from an action without dismissing the entire

oase. Klay v. United Healthgroup, Inc., 376 F.3d 1092, 1106

 

(llth Cir. 2004). In their motion, Plaintiff Builder Services
Group Inc. and Defendant Foster Insulation and Products, LLC
(“Foster”) have agreed to dismiss Defendant Foster from this
action.1 Beoause all parties who have appeared in the case have

agreed, the parties’ motion (Doc. 27) is GRANTED. As requested

 

1 Defendant Richard Quarles has not yet appeared in this action.
Accordingly, the parties do not need his Consent to dismiss
Defendant Foster.

by the parties, Defendant Foster is DISMISSED WITH PREJUDICE
from this action. The Clerk is DIRECTED to amend the caption
accordingly.

SO ORDERED this "day of October 20l8.

WM/

WILLIAM T. MOORE,
UNITEID STATES DIS RICT COURT
SOUTHERN DISTRICT OF GEORGIA

